11th
Court of Appeals
 Eastland, Texas
            Opinion
 
In re
Montgomery First Corp. and Elton Montgomery
No.
11-01-00296-CV B Original Proceeding
 
In re Montgomery First
Corp. and Elton Montgomery
No.
11-01-00356-CV B Original Proceeding
 
Montgomery First Corp.
and Elton Montgomery 
Appellants
Vs.      
 No. 11-01-00395-CV B 
Appeal from Nolan County
Caprock Investment Corp.
Appellee
 
In Cause
No. 11-01-00296-CV, Montgomery First Corp. (MFC) and Elton Montgomery
(Montgomery) are challenging the trial court=s September 12, 2001, judgment nunc pro tunc.  In Cause No. 11-01-00356-CV and Cause No. 11-01-00395-CV,  MFC and Montgomery are challenging the trial
court=s October 22, 2001, second judgment nunc pro
tunc.  MFC and Montgomery have also
appealed from the trial court=s March 16, 2001, final judgment in Cause No. 11-01-00194-CV.  In a separate opinion in Cause No.
11-01-00194-CV, we have reversed the trial court=s March 16, 2001, final judgment and remanded the underlying cause of
action to the trial court.




As a
result of the reversal of the trial court=s final judgment, the final judgment has become nonexistent.  King v. Cash, 174 S.W.2d 503, 504
(Tex.Civ.App. - Eastland 1943, no writ). 
Since the final judgment no longer exists, there cannot be a judgment
nunc pro tunc because Aa
judgment nunc pro tunc necessarily presupposes an existing judgment.@  King
v. Cash, supra at 504; see Ex parte Field, 921 S.W.2d 430, 432 (Tex.App. -
Amarillo1996)(original proceeding).  A
nonexistent judgment cannot be amended or corrected by a nunc pro tunc
judgment.  Ex parte Field, supra at 432;
King v. Cash, supra at 504.  Therefore,
the trial court=s September 12, 2001, judgment nunc pro tunc
and the trial court=s
October 22, 2001, second judgment nunc pro tunc are void.  Because the nunc pro tunc judgments are
void, the issues raised by Montgomery First Corp. and Elton Montgomery in Cause
Nos. 11-01-00296-CV,  11-01-00356-CV,
and No. 11-01-00395-CV have become moot; and we, therefore, dismiss these
actions.
 
TERRY McCALL
JUSTICE
 
September 26, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of:  Arnot, C.J., and 
Wright, J., and McCall, J.